 

AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This Amendment to Asset Purchase Agreement (this “Amendment”) is entered into as
of June 9, 2017 by and between Marley Beverage Company, LLC, a Michigan limited
liability company (or “Seller”), and New Age Beverages Corporation, a Washington
corporation (“Buyer”).

 

RECITALS

 

A. Seller and Buyer entered into an Asset Purchase Agreement dated March 23,
2017 (the “Purchase Agreement”). All capitalized terms used but not defined in
this Amendment shall have the meanings given to them in the Purchase Agreement.

 

B. Pursuant to Section 12.8 of the Purchase Agreement, the Parties desire to
amend the Purchase Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the Parties agree as follows:

 

1. Sections 2.1(a) and 2.1(b) of the Purchase Agreement are amended and restated
in their entirety as follows:

 

“(a) at the Closing, issue to Seller, or its designees set forth on a notice
delivered before Closing, Three Million (3,000,000) shares (subject to
adjustment as provided below) of Buyer’s common stock, $0.001 par value per
share (the “NBEV Shares”)

 

(b) [intentionally omitted]”

 

2. The definition of “Cash Amount” in Article XIII is deleted in its entirety.

 

3. Unless otherwise modified by this Amendment, all provisions of the Purchase
Agreement shall remain in full force and effect.

 

4. This Amendment may be executed in one or more counterparts, each of which
will be deemed to be an original and all of which together will be deemed to be
one and the same instrument, and will become effective when one or more
counterparts have been signed by each of the parties. Delivery of an executed
counterpart of a signature page of this Agreement by .pdf attachment to a
transmission by electronic mail or by facsimile transmission shall each be
effective as delivery of a manually executed original counterpart hereof.

 

[signature page attached]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to Asset
Purchase Agreement as of the date first written above.

 

BUYER:       NEW AGE BEVERAGES CORPORATION         By:     Name: Brent Willis  
Title: Chief Executive Officer  

 

SELLER:       MARLEY BEVERAGE COMPANY, LLC         By: Viva Beverages, LLC, its
Manager         By:       Gary A. Shiffman, its Manager  

 

 

 

